331 S.W.3d 733 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Kenneth EVANS, Defendant/Appellant.
No. ED 94442.
Missouri Court of Appeals, Eastern District, Division Three.
February 22, 2011.
Shaun J. Mackelprang, John W. Grantham, Jefferson City, MO, For Plaintiff Respondent.
Timothy J. Forneris, St. Louis, MO, For Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Kenneth Evans (Appellant) appeals from the judgment of the trial court entered upon a jury verdict finding him guilty of one count of first-degree robbery in violation of Section 569.020[1] and one count of armed criminal action in violation of Section 571.015. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not commit instructional error resulting in prejudice to Appellant. State v. Belton, 153 S.W.3d 307, 310 (Mo.banc 2005). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2006, unless otherwise indicated.